DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on May 23, 2022 has been entered.
- Claims 1-20 are pending.
- Claims 9 have been amended.
- Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Interpreted the claims in light of the specification and based on applicant's argument filed on May 23, 2022 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims 1, 9 and 15.
Drane et al. (Patent No. US 6,275,705 B1)- When a mobile transceiver is moving relative to the base stations, such as when placed in a moving vehicle, it is possible to use the movement of the vehicle to produce a synthetic antenna aperture such an aperture may have a width of many wavelengths. In one embodiment of the present invention, such a synthetic aperture could be used for multi-path rejection by steering the antenna towards the base station. An added source of position information can also be derived from the synthetic aperture by determining the angle of arrival of the signal. The synthetic antenna aperture may provide better signal to noise performance. The MUSIC signal processing algorithm could also be used for processing of the data from this synthetic aperture to improve performance.
Cruz et al. (Pub. No. US 2006/0030311 A1)- . Such impacts can be avoided if aircraft are equipped with steerable antennas that may be controlled to be oriented towards a particular ground station while having significantly attenuated communications capabilities with other ground stations. Such antennas may be mechanically steerable, or may be electronically steerable. Electronically steerable antennas consist of an array of simpler antennas, each with an associated phase shifter and attenuator. By controlling the phase and magnitude of the signal from/to each antenna element, the shape and orientation of the antenna pattern can be controlled. FIG. 3 illustrates one implementation of an array of antennas capable of forming a steerable beam. This particular implementation includes a second receiver feed from the antenna, which can be used to create a second steerable beam which can be used by a "search receiver" to detect signals from other ground stations, without impacting the antenna functionally for the primary communications receiver(s). Use of a steerable antenna allows communications to be directional, rather than omni directional, thereby greatly reducing signals between the aircraft and non-serving ground stations. Use of a second receiver with search capabilities allows the transceiver to perform measurements for handoff candidates, providing the equivalent of omni directional search capabilities, while the primary receiver independently maintains communications with the serving ground station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472